                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

______________________________________________________________________________

RAFAEL ROSALES,

              Plaintiff,

v.                                                         Case No.: 19-cv-128

CITY OF MILWAUKEE,
Former Milwaukee Police Officer
MICHAEL GASSER, Milwaukee
Police Officers KIM LASTRILLA,
JAMES FILSINGER, ADAM STAHL,
MICHAEL SCHWANDT, DAMON WILCOX,
MATTHEW RITTNER, THOMAS MARCUS,
and JOSEPH SCHEURING,

            Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       Plaintiff RAFAEL ROSALES, by and through his attorneys, the PEOPLE’S LAW

OFFICE and THE SHELLOW GROUP, for their complaint against Defendants CITY OF

MILWAUKEE, former Milwaukee Police Officer MICHAEL GASSER, Milwaukee Police

Officers KIM LASTRILLA, JAMES FILSINGER, ADAM STAHL, MICHAEL SCHWANDT,

DAMON WILCOX, MATTHEW RITTNER, THOMAS MARCUS, and JOSEPH

SCHEURING, hereby alleges as follows:

                                     INTRODUCTION

       1.     After surrendering to police following a car chase, Plaintiff Rafael Rosales was

brutally attacked by former Milwaukee Police Officer Michael Gasser, who kicked Plaintiff in

the face while Plaintiff was subdued face down on the ground, handcuffed behind his back,




         Case 2:19-cv-00128-WED Filed 01/24/19 Page 1 of 15 Document 1
completely vulnerable and unable to protect or defend himself, causing Plaintiff serious physical

injuries. Numerous Milwaukee Police Officers were standing nearby, yet did nothing to stop the

attack, and instead congratulated and joked with Gasser afterward, and then covered up for

Gasser by writing false reports of the incident and lying to investigators, all in accordance with

the Milwaukee Police Department’s interrelated practices and customs of failing to properly

monitor, control and discipline its officers and the attendant police code of silence.

       2.       Plaintiff files this civil rights action to bring the Defendants’ misconduct to light,

to hold the Defendants’ accountable for their actions, and to seek justice for the injuries he

suffered.

                                 JURISDICTION AND VENUE

       3.       This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by the United States Constitution.

       4.       This Court has jurisdiction over federal claims pursuant to 28 U.S.C. § 1331 and

state law claims pursuant to 28 U.S.C. § 1367.

       5.       Venue is proper under 28 U.S.C. § 1391(b). Defendant City of Milwaukee is a

municipal corporation located within this judicial district. Additionally, the events giving rise to

the claims asserted herein occurred within this judicial district.

                                              PARTIES

       6.       Plaintiff Rafael Rosales is a 26-year old Latino man. He is currently incarcerated

at Fox Lake Correctional Institution in Fox Lake, Wisconsin.

       7.       Defendant City of Milwaukee is a Wisconsin municipal corporation and is

required to pay any tort judgment for damages for which its employees are liable for acts within

the scope of their employment.



                                                   2

            Case 2:19-cv-00128-WED Filed 01/24/19 Page 2 of 15 Document 1
          8.    Defendants Michael Gasser, Kim Lastrilla, James Filsinger, Adam Stahl, Michael

Schwandt, Damon Wilcox, Matthew Rittner, Thomas Marcus, and Joseph Scheuring, at all times

relevant to this action, were Milwaukee Police Department officers employed by the City of

Milwaukee. They are being sued in their individual capacity.

          9.    These Defendants, at all times relevant to this action, were acting under color of

law, were carrying out their duties as MPD officers, and were acting within the scope of their

employment with the City of Milwaukee.

                                  FACTUAL ALLEGATIONS

                                           The Incident

          10.   On August 4, 2017, Milwaukee Police Department officers stopped a vehicle in

which Plaintiff was a passenger. After the driver and another passenger exited the car, Plaintiff

moved into the driver’s seat and drove away.

          11.   Numerous officers from the Milwaukee Police Department, including Defendants

Lastrilla, Filsinger, Stahl, Schwandt, Rittner, Marcus, and Scheuring, and several officers from

the Greenfield Police Department, pursued Plaintiff in their squad cars for approximately 20

minutes, until the chase ended when the police brought Plaintiff’s vehicle to a stop.

          12.   Defendants Gasser and Wilcox were handling another call when the chase began

and despite the fact that numerous other officers were already involved in the pursuit, Gasser and

Wilcox abandoned their call and joined in the chase, and they did so without calling in to

dispatch to announce their involvement.

          13.   After the chase ended, Plaintiff put his hands in the air and surrendered to the

police.




                                                  3

           Case 2:19-cv-00128-WED Filed 01/24/19 Page 3 of 15 Document 1
       14.     Several officers approached the car Plaintiff was driving, Defendant Filsinger

broke the front passenger window, then several officers pulled Plaintiff out of the window,

placed him face down on the ground, and handcuffed him behind his back.

       15.     Plaintiff complied with all police orders after surrendering.

       16.     As Plaintiff was lying prone on the ground, completely passive and subdued, with

his hands handcuffed behind his back, Defendant Gasser walked up to Plaintiff and kicked him

one or more times in the face.

       17.     The force of Defendant Gasser’s attack broke Plaintiff’s nose. Plaintiff yelled out

in pain, “why did you kick me, there’s no need to kick me.”

       18.     Defendant Filsinger told Plaintiff to “be quiet.”

       19.     Defendants Lastrilla, Filsinger, Stahl, Schwandt, Wilcox, Rittner, Marcus and

Scheuring were all standing within a couple of feet of Defendant Gasser when he kicked Plaintiff

in the face. They each witnessed Plaintiff being kicked, had the duty and opportunity to intervene

to prevent Plaintiff from being injured, yet failed to do so.

       20.     After Defendant Gasser kicked Plaintiff in the face, Greenfield Police Captain

Michael Brunner, who was standing next to Defendant Gasser when he kicked Plaintiff, grabbed

hold of Defendant Gasser and pulled him away.

       21.     Defendant Gasser then quickly walked back to his squad car.

       22.     Several officers picked Plaintiff up off of the ground. Blood poured from his nose,

down his face and into his mouth. Plaintiff again said, “there was no need to kick me,” and

Defendant Filsinger told Plaintiff again to “be quiet.”

       23.     Officers then placed Plaintiff in the back of a Milwaukee Police Department

squad car.



                                                  4

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 4 of 15 Document 1
        24.     Before Defendant Gasser left the scene, Defendants Lastrilla, Filsinger, Stahl,

Schwandt, Wilcox, Rittner, Marcus and Scheuring congratulated him by, among other things,

slapping his hand, giving him the thumbs up sign, and laughing and smiling about Gasser’s

attack on Plaintiff.

        25.     As Defendants Gasser and Wilcox drove away, one of them exclaimed, “that was

the best fucking thing ever”, and in a mocking tone of voice said, “why did you kick me.”

        26.     Less than two minutes after Plaintiff was kicked and placed in the squad car, he

suffered an epileptic seizure that was triggered by being kicked in the head.

        27.     Milwaukee police officers pulled Plaintiff out of the car, laid him on the ground,

and Plaintiff suffered multiple additional seizures while on the ground, causing him to lose

consciousness and his body to shake and convulse uncontrollably.

        28.     Plaintiff was taken by ambulance to Froedtert Hospital, where he was admitted

and remained for three days, catheterized, and on a breathing tube, all as a result of Defendant

Gasser’s excessive use of force.

        29.     None of the Defendants informed medical personnel at the scene or at the hospital

that Plaintiff had been kicked in the face prior to suffering a seizure.

        30.     Plaintiff was diagnosed with, among other things, a bilateral nasal bone fracture,

provoked status epilepticus, and acute respiratory failure. Plaintiff continues to suffer from pain

and limited mobility in his neck as a result of being kicked in the face.

        31.     In addition to his physical injuries, as a direct and proximate result of Defendant

Gasser’s actions, Plaintiff suffered and continues to suffer, among other things, severe emotional

distress, anguish, humiliation, shame, fear, embarrassment, nightmares about the incident, and

has been diagnosed with post-traumatic stress disorder.



                                                  5

          Case 2:19-cv-00128-WED Filed 01/24/19 Page 5 of 15 Document 1
       32.     Following the incident, Defendants Lastrilla, Filsinger, Stahl, Schwandt, Wilcox,

Rittner, Marcus and Scheuring made out false and incomplete official reports and gave a false

and incomplete version of events to their supervisors and to Internal Affairs Division

investigators. None of them made any mention of Plaintiff being kicked in the face by Defendant

Gasser, either in their reports or interviews with IAD.

                  Defendant Gasser’s Criminal Prosecution and Conviction

       33.     Assistant Chief David Patrick and Captain Michael Brunner of the Greenfield

Police Department, who were present on scene and witnessed Defendant Gasser kick Plaintiff in

the face, contacted the Milwaukee Police Department Internal Affairs Division later that day to

report what they observed.

       34.     A criminal investigation was initiated, and on September 6, 2018, Defendant

Gasser was charged with misconduct in office and substantial battery, both felonies.

       35.     On September 7, 2018, Defendant Gasser pleaded guilty to lesser charges of

misdemeanor battery and disorderly conduct, resigned from the Milwaukee Police Department,

and was sentenced to 14 days in jail and 18 months of probation.

      The City of Milwaukee’s Longstanding History of Police Violence and Cover-Up

       36.     In 2004, several off-duty white MPD officers savagely beat and tortured an

African-American man named Frank Jude.

       37.     The on-duty officers who came to the scene joined with the brutalizers in an

attempt to cover-up the crimes.

       38.     During the state criminal investigation, former Milwaukee County District

Attorney E. Michael McCann stated that the MPD’s code of silence hampered the investigation,

a frustration that was echoed by former Milwaukee Chief of Police Nannette Hegerty.


                                                 6

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 6 of 15 Document 1
         39.   In 2006, when MPD officer Nicole Belmore broke the code of silence and

testified against her fellow officers who beat Jude, she was retaliated against by MPD officers

who called her a rat, vandalized her property, interfered with her radio communications, and

refused to provide her backup.

         40.   The MPD did not discipline anyone for this intimidation, and one of the officers

who came to the scene of the beating, an officer named Bradley Blum, later invoked the Fifth

Amendment when asked about the beating and cover-up. Blum was subsequently promoted to

sergeant in 2015.

         41.   In 2007, The Milwaukee Journal Sentinel broke the story that District 5 Sergeant

Jason Mucha had accumulated dozens of citizen complaints.

         42.   Former Chief Hegerty, who had previously approved Mucha’s promotion to

sergeant, said Mucha was doing a “great job,” and when Ed Flynn replaced Hegerty as Police

Chief in 2008, he ratified the determination of the Internal Affairs Division that none of the

myriad complaints against Mucha had merit.

         43.   Defendant Gasser was hired by the Milwaukee Police Department in 2007.

         44.   From 2008 to 2012, he was assigned to District 5.

         45.   During this time period, the District 5 Power Shift Unit, led by Sergeant Mucha,

was engaged in what has come to be known as the illegal body cavity search scandal, in which

disgraced former Officer Michael Vagnini performed, with the cooperation of his all white unit

and other District 5 officers including Defendant Gasser, illegal strip and body cavity searches,

probing the rectums and genitals of more than 70 young African-American men in search of

drugs.




                                                 7

          Case 2:19-cv-00128-WED Filed 01/24/19 Page 7 of 15 Document 1
        46.     No officer, including Defendant Gasser, reported Officer Vagnini or any of his

fellow officers for any of the illegal strip and cavity searches that they conducted.

        47.     In 2010, Gasser was present when Vagnini conducted an illegal body cavity

search that caused the victim to bleed from his anus for several days. Gasser failed to intervene,

failed to report the illegal search to his supervisors, and later testified that he did not believe

there was anything wrong with the search.

        48.     In early 2012, as the complaints of illegal searches began to mount, the MPD and

the Milwaukee County District Attorney’s Office initiated an investigation that led to the

charging of Vagnini and three other officers.

        49.     While the investigation was pending, Vagnini, Mucha and six other officers,

including Defendant Gasser, were stripped of their badges and guns and placed on desk duty.

        50.     While Gasser was on desk duty, he made a Facebook post stating, “My first day

back I will not hesitate to go right back to doing exactly what I was doing before.” In the post, he

also thanked his fellow officers for their support while he is off the streets and said he was

confident all the targets of the investigation will be cleared.

        51.     Shortly before the investigation was made public, the MPD promoted Gasser to

Field Training Officer, where he taught officers how to patrol and was responsible for evaluating

their performance.

        52.     During the course of the investigation, Vagnini and the other District 5 officers,

including Defendant Gasser, met repeatedly and attempted to get their stories together for their

appearances before the John Doe grand jury, and to discourage cooperation at these appearances.

        53.     In their statements to IAD, they all claimed to have not seen any wrongdoing

when accompanying Vagnini on his illegal searches.



                                                   8

          Case 2:19-cv-00128-WED Filed 01/24/19 Page 8 of 15 Document 1
        54.     Gasser’s former partner, a Power Shift Unit member named Zach Thoms, who

reluctantly cooperated with the investigation after being granted immunity from prosecution, was

subjected to threats from Vagnini, who called him a “snitch motherfucker,” and a bullet with his

initials on it was placed in his police locker.

        55.     According to his lawyer, Thoms was “seen as a rat” by his fellow officers, and he

“has no friends in the department.”

        56.     In 2013, in exchange for his testimony against Officer Vagnini, Defendant Gasser

received immunity for the role he played in illegal body cavity searches of citizens. But Gasser

was an uncooperative cooperator, and refused to provide any information to the District Attorney

that would assist in the prosecution of Vagnini.

        57.     Vagnini pleaded no contest to misconduct in public office and performing illegal

strip searches and was sentenced to 26 months in prison, while the other three officers pleaded

no contest to lesser charges.

        58.     None of the other Power Shift Unit members or other District 5 officers, including

Defendant Gasser, who were involved in illegal body cavity searches, or their supervisors was

disciplined by the MPD.

        59.     In 2014, a federal jury in Milwaukee awarded $506,000 to a man named Leo

Hardy, finding that Defendant Gasser and another MPD officer violated Hardy’s civil rights by

subjecting him to an illegal search and wrongful arrest.

        60.     The City of Milwaukee and MPD failed to take any disciplinary action against

Defendant Gasser following the jury verdict.

        61.     In this case, as alleged above, Defendant Gasser did not file a report concerning

his abuse of Plaintiff, and Defendants Lastrilla, Filsinger, Stahl, Schwandt, Wilcox, Rittner,



                                                   9

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 9 of 15 Document 1
Marcus, and Scheuring, who were on scene and witnessed Gasser kick Plaintiff in the face,

created false and incomplete reports, and otherwise covered up for Defendant Gasser.

                                    Count I – 42 U.S.C. § 1983
                                      Fourth Amendment

        62.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        63.     The actions of Defendant Gasser in using excessive, unjustifiable, and

unnecessary force against Plaintiff by kicking him while he was detained and subdued on the

ground by other officers violated Plaintiff’s Fourth Amendment right to be free from

unreasonable seizures, and caused the injuries set forth above.

                                    Count II – 42 U.S.C. § 1983
                                       Failure to Intervene

        64.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        65.     Defendants Lastrilla, Filsinger, Stahl, Schwandt, Wilcox, Rittner, Marcus and

Scheuring individually, jointly, and/or in conspiracy, had the opportunity, duty and ability to

intervene on behalf of Plaintiff during Defendant Gasser’s attack, but failed to do so. This failure

to intervene is further evidenced by their failure to come forward and give truthful statements

about Gasser’s unlawful attack, and thereby caused the Fourth Amendment violation and injuries

to Plaintiff as set forth above.

                                   Count III – 42 U.S.C. § 1983
                                   Monell Policies and Practices

        66.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        67.     The actions of Defendants Gasser, Lastrilla, Filsinger, Stahl, Schwandt, Wilcox,

Rittner, Marcus and Scheuring were done pursuant to one or more interrelated de facto policies,

practices and/or customs of the City of Milwaukee, its Police Department, its Fire and Police

Commission, its Internal Affairs Division and/or its Police Chief.

                                                  10

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 10 of 15 Document 1
       68.     At all times material to this complaint Defendant City of Milwaukee and its

Police Department, Fire and Police Commission, Internal Affairs Division and/or Police Chief

had interrelated de facto policies, practices, and customs which included, among other things, (a)

the failure to properly hire, train, supervise, discipline, transfer, monitor, counsel and otherwise

control police officers, particularly those who are repeatedly accused by citizens of brutality and

other serious violations of constitutional rights; (b) the police code of silence; and/or (c) the

encouragement of unreasonable use of force.

       69.     The policy, practice, and custom of a police code of silence results in police

officers refusing to report instances of police misconduct of which they are aware, despite their

obligation to do so, and also includes police officers either remaining silent or giving false and

misleading information during official investigations in order to protect themselves or fellow

officers from internal discipline, civil liability, or criminal charges, and to perjure themselves in

criminal cases where they and their fellow officers have used unreasonable force against a

criminal defendant.

       70.     The de facto policies, practices and customs of failing to properly hire, train,

supervise, monitor, discipline, counsel and control police officers, the code of silence, and the

encouragement of unreasonable use of force are interrelated and exacerbate the effects of each

other to institutionalize police lying and immunize police officers from discipline.

       71.     Before, at the time, and after the incident giving rise to this complaint, officers of

the Milwaukee Police Department, as a matter of widespread practice so prevalent as to comprise

municipal policy, abused citizens in a manner similar to that alleged by Plaintiff in this

Complaint on a frequent basis, yet the Milwaukee Police Department made findings of

wrongdoing by officers in a disproportionately small number of cases.



                                                  11

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 11 of 15 Document 1
       72.     Additionally, the involvement in, and ratification of, the unconstitutional actions

of the Defendants and other officers by municipal supervisors and policymakers, as well as by a

wide range of other police officials, officers, and divisions of the Department, including its

Internal Affairs Division, further establishes that these acts were part of a widespread municipal

policy, practice and custom. This involvement and ratification is further demonstrated, among

other things, by the Department’s failure to properly investigate the prior unconstitutional

conduct of Defendant Gasser and other officers, or to discipline them for their unconstitutional

conduct.

       73.     The failure to discipline and code of silence is further evidenced by the

Defendants’ failure to come forward to report Gasser’s misconduct, lying in their official reports

and IAD interviews about Gasser’s attack on Plaintiff, and by the City of Milwaukee’s failure to

discipline the Defendants for these falsehoods.

       74.     The aforementioned policies, practices and/or customs of failing to hire, train,

supervise, monitor, discipline, counsel and control police officers, the police code of silence, and

the encouragement of unreasonable use of force, separately and together, proximately caused

injury to the Plaintiff in this case, inter alia, because Defendants had good reason to believe that

their misconduct would not be revealed or reported by fellow officers or their supervisors, that

these denials would go unchallenged by these supervisors and fellow officers, from the Police

Chief, Fire and Police Commission, on down, and that they were effectively immune from

disciplinary action, thereby protecting them from the consequences of their unconstitutional

conduct.

       75.     But for the belief that they would be protected, both by fellow officers and by the




                                                  12

           Case 2:19-cv-00128-WED Filed 01/24/19 Page 12 of 15 Document 1
Department, from serious career and criminal consequences, Defendants would not have

engaged in the conduct that resulted in the injuries to Plaintiff.

        76.     Said interrelated policies, practices and customs, as set forth above, both

individually and together, were maintained and implemented with deliberate indifference, and

encouraged Defendants to commit the aforesaid acts against Plaintiff and therefore acted as the

moving force and were, separately and together, direct and proximate causes of said

constitutional violations, and injuries to Plaintiff.

                                    Count IV – State Law Claim
                                             Battery

        77.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        78.     Plaintiff timely filed and served a Notice of Injury and Claim for Monetary

damages, pursuant to Wis. Stat. § 893.80, with Defendant City of Milwaukee, and the

Milwaukee Police Department on November 29, 2017.

        79.     The Notice of Claim was deemed denied by operation of law after allowing 120

days to elapse without receiving a formal and express disallowance of the Claim.

        80.     The actions of Defendant Gasser constituted the tort of battery under Wisconsin

state law and caused the injuries set forth above.

                                   Count V – State Law Claim
                           Intentional Infliction of Emotional Distress

        81.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

        82.     In committing the acts alleged above, Defendant Gasser intended to cause

Plaintiff emotional distress.

        83.     In doing so, Defendant Gasser’s conduct was extreme and outrageous and caused

Plaintiff severe, disabling emotional distress.


                                                   13

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 13 of 15 Document 1
       84.     The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

       85.     As a result of this misconduct, Plaintiff sustained injuries, including emotional

pain and suffering, as is more fully alleged above.

                                   Count VI – State Law Claim
                                      Respondeat Superior

       86.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

       87.     In committing the acts alleged in Counts IV and V, Defendant Gasser was a

member and agent of the City of Milwaukee, acting at all relevant times within the scope of his

employment.

       88.     Defendant City of Milwaukee is therefore liable for the acts of Defendant Gasser

which violated state law under the doctrine of respondeat superior.

                                  Count VII – State Law Claim
                                        Indemnification

       89.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth herein.

       90.     Wisconsin law, Wis. Stat. § 895.46, requires public entities to pay any tort

judgment for damages for which employees are liable for acts within the scope of their

employment.


       91.     At all times relevant to this action, Defendants Gasser, Lastrilla, Filsinger, Stahl,

Schwandt, Wilcox, Rittner, Marcus and Scheuring committed the acts alleged above in the scope

of their employment with Defendant City of Milwaukee.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Rafael Rosales, asks that this Court enter judgment in his favor

and against Defendants City of Milwaukee, former Milwaukee Police Department Officer

                                                     14

         Case 2:19-cv-00128-WED Filed 01/24/19 Page 14 of 15 Document 1
Michael Gasser, Milwaukee Police Department Officers Kim Lastrilla, James Filsinger, Adam

Stahl, Michael Schwandt, Damon Wilcox, Matthew Rittner, Thomas Marcus and Joseph

Scheuring, awarding compensatory and punitive damages, attorneys’ fees, and costs against

them, as well as any other relief this Court deems appropriate.

                                        JURY DEMAND

       Plaintiff Rafael Rosales demands a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) on all issues so triable.



Dated: January 24, 2019                      Respectfully submitted,

                                             s/ Ben H. Elson
                                             Ben H. Elson, IL Bar #6286106
                                             G. Flint Taylor, IL Bar #2802058
                                             Christian Snow, IL Bar #6330474
                                             PEOPLE’S LAW OFFICE
                                             1180 N. Milwaukee Ave.
                                             Chicago, IL 60642
                                             (773) 235-0070
                                             ben.elson79@gmail.com

                                             Robin Shellow, #1006052
                                             THE SHELLOW GROUP
                                             324 West Vine Street
                                             Milwaukee, WI 53212
                                             (414) 263-4488
                                             tsg@theshellowgroup.com

                                             Attorneys for Plaintiff




                                                15

        Case 2:19-cv-00128-WED Filed 01/24/19 Page 15 of 15 Document 1
